REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-15 and 18-20 are allowed.
Claims 1, 13 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose message data samples corresponding to messages sent by individual wireless devices; entering a steady state after the CFOs and the channel parameters have been estimated; while in the steady state, using the estimated CFOs and the estimated channel parameters to estimate the message data samples: and entering a blind estimation state in response to detecting another new packet transmission while in the steady state.
It is noted that the closest prior art, Lee et al. (US 20180176069, Jun 21, 2018) shows the process for estimating the residual CFO is performed by adding phases of all samples, the residual CFO can be estimated using only some subcarriers instead of the total subcarrier samples, a subset of the set C where data signals are loaded is defined as the subset C' and then the set C can be substituted with the subset.
It is noted that the closest prior art, Lonescu et al. (US 20070087749, Apr.19, 2007) shows receiver for a mobile station using orthogonal frequency division multiplexing, to reliably receive and detect the information in a signal frame, the parameters of the channel such as the carrier frequency offset.
However, Lee et al. and Lonescu et al. and fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464